Citation Nr: 0802650	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-17 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a foot disability. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
November 1969.         

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 

The veteran testified before the undersigned Acting Veterans 
Law Judge by video-conference in October 2007.  The veteran 
also had a Decision Review Officer hearing at the RO in 
December 2006. 

The issue of service connection for PTSD and hearing loss are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The veteran has a current diagnosis of tinea pedis; 
however, the veteran's service medical records are silent for 
any treatment or diagnosis of a foot ailment in service, and 
there is no medical evidence linking his current tinea pedis 
to service. 




CONCLUSION OF LAW

The veteran's current foot problems are not shown to be 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In July 2005, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the January 2006 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The July 2005 letter and an August 2005 letter also satisfy 
the statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2005 and August 2005 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers.

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

The March 2006 letter advised the veteran "If you have any 
information or evidence that you have not previously told us 
about or given to us, and that information or evidence 
concerns the level of your disability or when it began, 
please tell us or give us the evidence now"

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the July 2005 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in the March 
2006 letter.

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.   
The Board notes that a VA examination is not needed since 
VCAA does not require a VA medical examination unless the 
medical evidence of record is not adequate or sufficient for 
the appropriate legal action or unless there has been a 
material change in the disability.  Glover v. West, 185 F.3d 
1328, 1332 (Fed. Cir. 1999).

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in October 2007.   
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for a foot condition. 


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran testified that he was treated several times with 
ointment while in the Republic of Vietnam.  However, the 
Board notes that the veteran's service medical records fail 
to show that he was treated or diagnosed with any foot 
problems, including tinea pedis, during service.  Moreover, 
the veteran's separation examination revealed that his feet 
and skin were clinically evaluated as normal.

The veteran's post-service medical records show that the 
veteran was first diagnosed with tinea pedis in August 1994, 
some 25 years after discharge from service.  While more 
current VA medical records reveal that he has continued to be 
treated with anti-fungal medication, none of the post-service 
medical records link his current tinea pedis to any incident 
or onset in service.

After careful review of all the relevant evidence of record 
in conjunction with the applicable laws and regulations, the 
Board finds that service connection for foot disease, to 
include tinea pedis, is not warranted.

The Board notes that the veteran has not submitted any 
medical evidence of an in-service foot condition or a nexus 
between his current condition and his military service and 
without that the veteran can not prevail on the issue of 
service connection.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, in view of the 
25 years that have expired since discharge from service 
without any medical evidence of a foot ailment, the Board 
does not find the veteran's contentions that he has suffered 
from a foot disease over such a long time period particularly 
persuasive.  As such, the Board does not afford the veteran's 
contentions much weight in view of the negative evidence of 
record:  Specifically, the lack of medical evidence 
documenting any foot ailment from the rime of discharge in 
1969 until diagnosis in 1994.  In any case, as a layperson, 
he is not considered capable of opining, however sincerely, 
in regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998).

Given these facts, the Board finds that service connection 
for a foot disability must be denied.  The Board further 
notes that under the circumstance of this case the veteran is 
not entitled to a VA examination for the purpose of 
evaluating his claim for service connection for a foot 
disease.  This is because under 38 U.S.C.A. § 5103A, such a 
medical examination is unnecessary for VA to make a decision 
on his claim as there is no competent evidence that the 
current disability or symptoms may be associated with 
service.  38 U.S.C.A. §  5103A(d)(2)(B).  The Board finds 
that in view of the lack of evidence supporting the veteran's 
claim, including the length of time that has expired since 
his discharge from service, any medical opinion linking the 
current diagnosis of tinea pedis or other foot disease to 
service would be speculative and therefore not useful to VA 
in deciding the veteran's claim.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  And as was previously explained herein, VA 
has attempted to obtain competent evidence from the veteran 
through the notice and assistance requirements of the VCAA, 
but the veteran has not responded with the type of evidence 
necessary to substantiate his claim.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a foot disability is denied. 




							[Continued on next page)

REMAND

The veteran testified that he has PTSD as a result of 
incidents that occurred when he was attached to the 14th 
Infantry Division, Second Battalion of the 25th Division.  He 
testified that in the time period of September 1969 and 
November 1, 1969, in Cuuchi, Vietnam, one of his in-service 
stressors was when he saw his friend shot during a search and 
destroy mission and he had to radio for medics and while they 
were waiting his friend was shot again and called out to the 
veteran for help.  He also asserted that in that same time 
period he was ordered by his first Sergeant to go out on the 
field because manpower was needed; however, the veteran 
stated that he tried to not go because he felt he wasn't 
trained but he was made to go. 

The Board notes that the RO researched the veteran's 
stressors on the web site No Quarter; however, the Board 
finds that the veteran has submitted enough information for 
possible verification by the U.S. Army and Joint Service 
Records Research Center (USA JSRRC), especially with the 
death of his friend.  VA is obligated to obtain relevant 
records pertaining to claimant's active military service that 
are held or maintained by a government entity, if the 
claimant furnished sufficient information to locate those 
records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  

If and only if the veteran's stressors are verified a VA 
psychiatric examination  should be ordered to determine the 
nature and likely etiology of the claimed psychiatric 
disorder.  

The veteran also asserts that he has current hearing loss due 
to his military service.  He submitted private treatment 
reports that show that the veteran's hearing has increased in 
severity over the years.  The veteran testified that a 
private audiologist stated that his current hearing loss is 
related to his military service and not intercurrent causes. 

The service medical records do not show hearing loss during 
service.  However, the absence of a hearing disability during 
service is not always fatal to a service connection claim.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination to determine whether the veteran suffers from 
hearing loss for VA purposes under 38 C.F.R. § 3.385, and if 
so, whether such hearing loss is related to service.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

2.  The RO should undertake all indicated 
action in order to verify the claimed 
stressors with USAJRRC,  i.e.  the death 
of his friend W.W. 

3.  Upon completion of the stressors 
research, the RO should take appropriate 
developmental and adjudicatory action.  
If deemed necessary, a psychiatric 
examination may be ordered to determine 
whether the veteran suffers from PTSD and 
if so, whether such PTSD is at least as 
likely as not related to his claimed in-
service stressors.  

4.  The veteran should be scheduled for a 
VA examination to determine whether the 
veteran suffers from hearing impairment, 
and if so,  then to ascertain the nature 
and likely etiology of the veteran's 
bilateral hearing loss.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran has a current bilateral hearing 
disability due to an event or incident of 
service, including noise exposure, or due 
to intercurrent causes.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


